UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: November 2, 2007 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 1-2691 13-1502798 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events American Airlines, Inc. is filing herewith a press release issued on November 2, 2007 as Exhibit 99.1, which is included herein. This press release was issued to report October traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:November 5, 2007 EXHIBIT INDEX Exhibit Description 99.1 Press Release Exhibit 99.1 CONTACT: Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE:Friday, November 2, 2007 AMERICAN AIRLINES REPORTS OCTOBER TRAFFIC FORT WORTH, Texas – American Airlines, the world’s largest airline and a member of the oneworld® Alliance, reported an October load factor of 80.6 percent – an increase of 3.0 points compared to the same period last year. Traffic increased 3.6 percent year over year as capacity decreased 0.2 percent. Domestic traffic increased 2.8 percent year over year on 1.1 percent more capacity. International traffic increased by 5.1 percent relative to last year on a capacity decrease of 2.5 percent. American boarded 8.2 million passengers in October. About American Airlines American Airlines is the world's largest airline.American, American Eagle and the AmericanConnection® airlines serve 250 cities in over 40 countries with more than 4,000 daily flights.The combined network fleet numbers more than 1,000 aircraft.American's award-winning Web site, AA.com, provides users with easy access to check and book fares, plus personalized news, information and travel offers.American Airlines is a founding member of the oneworld® Alliance, which brings together some of the best and biggest names in the airline business, enabling them to offer their customers more services and benefits than any airline can provide on its own.Together, its members serve more than 700 destinations in over 140 countries and territories.American Airlines, Inc. and American Eagle Airlines, Inc. are subsidiaries of AMR Corporation.AmericanAirlines, American Eagle, the AmericanConnection® airlines, AA.com and AAdvantage are registered trademarks of American Airlines, Inc. (NYSE: AMR) Detailed traffic and capacity data are on the following page. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES October 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 11,526,471 11,124,314 3.6 % D.O.T. DOMESTIC 7,520,845 7,314,785 2.8 INTERNATIONAL 4,005,626 3,809,528 5.1 ATLANTIC 1,784,800 1,655,907 7.8 LATIN AMERICA 1,739,031 1,598,541 8.8 PACIFIC 481,795 555,081 -13.2 AVAILABLE SEAT MILES (000) SYSTEM 14,309,605 14,339,922 -0.2 % D.O.T. DOMESTIC 9,250,992 9,152,984 1.1 INTERNATIONAL 5,058,613 5,186,938 -2.5 ATLANTIC 2,221,055 2,236,269 -0.7 LATIN AMERICA 2,258,290 2,223,555 1.6 PACIFIC 579,268 727,114 -20.3 LOAD FACTOR SYSTEM 80.6 % 77.6 % 3.0 Pts D.O.T. DOMESTIC 81.3 79.9 1.4 INTERNATIONAL 79.2 73.4 5.8 ATLANTIC 80.4 74.0 6.4 LATIN AMERICA 77.0 71.9 5.1 PACIFIC 83.2 76.3 6.9 PASSENGERS BOARDED 8,180,270 7,852,672 4.2 % SYSTEM CARGO TON MILES (000) 187,812 200,143 -6.2 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE October 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 116,040,747 117,333,301 -1.1 % D.O.T. DOMESTIC 75,475,423 76,461,599 -1.3 INTERNATIONAL 40,565,324 40,871,702 -0.7 ATLANTIC 16,886,198 17,117,315 -1.4 LATIN AMERICA 18,980,909 18,305,294 3.7 PACIFIC 4,698,216 5,449,094 -13.8 AVAILABLE SEAT MILES (000) SYSTEM 141,890,263 146,165,247 -2.9 % D.O.T. DOMESTIC 90,628,824 93,397,924 -3.0 INTERNATIONAL 51,261,440 52,767,323 -2.9 ATLANTIC 21,085,421 21,323,586 -1.1 LATIN AMERICA 24,547,218 24,418,655 0.5 PACIFIC 5,628,801 7,025,083 -19.9 LOAD FACTOR SYSTEM 81.8 % 80.3 % 1.5 Pts D.O.T. DOMESTIC 83.3 81.9 1.4 INTERNATIONAL 79.1 77.5 1.6 ATLANTIC 80.1 80.3 -0.2 LATIN AMERICA 77.3 75.0 2.3 PACIFIC 83.5 77.6 5.9 PASSENGERS BOARDED 82,256,338 82,378,905 -0.1 % SYSTEM CARGO TON MILES (000) 1,761,872 1,840,350 -4.3 %
